Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 1 of 24 Page ID #:1016




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
 11                    UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
 12
 13   Bureau of Consumer Financial                     )
      Protection,                                      )
 14                                                    )   Case No.: 8-20-cv-00043-JVS-ADS
                        Plaintiff,                     )
 15                                                    )   STIPULATED
            vs.                                        )   PROTECTIVE ORDER
 16                                                    )
      Chou Team Realty, LLC et al.,                    )   [DISCOVERY DOCUMENT:
 17                                                    )   REFFERED TO MAGISTRATE
                        Defendants.                    )   JUDGE AUTUMN D. SPAETH]
 18                                                    )
 19         This matter having come before the Court pursuant to Federal Rule of
 20   Civil Procedure 26 and Local Rule 7.1, Plaintiff, the Bureau of Consumer
 21   Financial Protection (“Bureau”), and Defendants Docs Done Right, Inc.;
 22   Docs Done Right, LP; Lend Tech Loans, Inc.; Assure Direct Services, LP;
 23   Robert Hoose; Eduardo Martinez; Jawad Nesheiwat; David Sklar; and
 24   Relief Defendants Kenneth Lawson; and XO Media, LLC (collectively with
 25   the Bureau, “Parties”), having stipulated to the process set forth herein, it is
 26   hereby ORDERED:
 27
 28
                                     STIPULATED PROTECTIVE ORDER
                                                 1
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 2 of 24 Page ID #:1017




  1       I. PURPOSES AND LIMITATIONS
  2         A.    Discovery in this Action may involve production of confidential,
  3         proprietary, or private information requiring special protection from
  4         public disclosure and from use for any other purpose other than
  5         prosecuting or defending this litigation. Accordingly, the Parties
  6         hereby stipulate to and petition the Court to enter this Stipulated
  7         Protective Order. The Parties acknowledge that this Order does not
  8         confer blanket protections on all disclosures or responses to discovery
  9         and that the protection it affords from public disclosure and use
 10         extends only to the limited information or items that are entitled to
 11         confidential treatment under the applicable legal principles. The
 12         Parties also acknowledge the statutory obligations and regulatory
 13         permission of the Bureau to share confidential information under this
 14         Order with other federal and state agencies. This Order does not
 15         automatically authorize the filing under seal of material designated
 16         under this Order. Instead, the Parties must comply with Local Rule
 17         79-5 if they seek to file anything under seal. This Order does not
 18         govern the use at trial of material designated under this Order.
 19       II. GOOD CAUSE STATEMENT
 20         A.    This action is likely to involve the exchange of non-publicly-
 21         available documents and other information of a sensitive,
 22         confidential, or proprietary nature, including Consumer Reports and
 23         financial records, that may contain confidential and personally
 24         identifiable information1 (“PII”), including social security numbers,
 25
 26
      1
       Office of Management and Budget (OMB) Memorandum M-17-12,
      Preparing for and Responding to a Breach of Personally Identifiable
 27   Information, January 3, 2017(OMB M-17-12), defines PII as
 28
                                 STIPULATED PROTECTIVE ORDER
                                             2
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 3 of 24 Page ID #:1018




  1        personal telephone numbers, personal addresses, personal email
  2        addresses, and bank statements. Special protection from public
  3        disclosure is warranted for these documents and other information.
  4        Such sensitive, confidential, and proprietary documents and other
  5        information consist of, among other things, confidential business or
  6        financial information, information regarding borrowers, information
  7        otherwise generally unavailable to the public, or information that may
  8        be privileged or otherwise protected from disclosure under state or
  9        federal statutes, court rules, case decisions, or common law.
 10        Accordingly, to expedite the flow of information, facilitate the prompt
 11        resolution of disputes over confidentiality of discovery materials,
 12        protect information the Parties are entitled to keep confidential,
 13        ensure that the Parties are permitted reasonable necessary uses of
 14        such material in preparation for and in the conduct of trial, address
 15        their handling at the end of the litigation, and serve the ends of
 16        justice, a protective order for such information is justified in this
 17        matter. It is the intent of the Parties that a confidential designation
 18        will not be made for tactical reasons and that nothing will be so
 19
 20   “information that can be used to distinguish or trace an individual's
 21   identity, either alone or when combined with other information that is
      linked or linkable to a specific individual. Because there are many
 22   different types of information that can be used to distinguish or trace an
 23   individual's identity, the term PII is necessarily broad. To determine
      whether information is PII, the [entity or individual] . . . shall perform
 24   an assessment of the specific risk that an individual can be identified
 25   using the information with other information that is linked or linkable to
      the individual. In performing this assessment, it is important to
 26   recognize that information that is not PII can become PII whenever
 27   additional information becomes available -in any medium or from any
      source -that would make it possible to identify an individual.”
 28
                                 STIPULATED PROTECTIVE ORDER
                                             3
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 4 of 24 Page ID #:1019




  1        designated without a good faith belief that it has been maintained in a
  2        confidential, non-public manner, and that there is good cause why it
  3        should not be part of the public record of this case.
  4   III. DEFINITIONS
  5        A.    Action: This case, Bureau of Consumer Financial Protection v.
  6        Chou Team Realty, LLC et al., Case No. 8-20-cv-00043-JVS-ADS,
  7        pending in the United States District Court for the Central District of
  8        California.
  9        B.    Challenging          Party: A Party or Non-Party that challenges
 10        the designation of information or items under this Order.
 11        C.    CONFIDENTIAL Information or Items: Information
 12        (regardless of how it is generated, stored, or maintained) or tangible
 13        things that qualify for protection under Federal Rule of Civil
 14        Procedure 26(c) and as specified above in the Good Cause Statement.
 15        D.    Consumer Report: A “consumer report,” as that term is defined
 16        in Section 603(d) of FCRA, 15 U.S.C. § 1681a(d), including without
 17        limitation consumer reports relating to consumers furnished by a
 18        Consumer Reporting Agency in connection with credit or insurance
 19        transactions that are not initiated by the consumers, pursuant to 15
 20        U.S.C. § 1681b(c).
 21        E.    Consumer Reporting Agency: A “consumer reporting agency,”
 22        as that term is defined in Section 603(f) of FCRA, 15 U.S.C. § 1681a(f).
 23        F.    Counsel: Outside Counsel of Record and House Counsel (as well
 24        as their support staff).
 25        G.    Designating Party: A Party or Non-Party that designates
 26        information or items that it produces in disclosures or in responses to
 27        discovery as CONFIDENTIAL.
 28
                                 STIPULATED PROTECTIVE ORDER
                                             4
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 5 of 24 Page ID #:1020




  1        H.    Disclosure or Discovery Material: All items or information,
  2        regardless of the medium or manner in which it is generated, stored,
  3        or maintained (including, among other things, testimony, transcripts,
  4        and tangible things), that are produced or generated in disclosures or
  5        responses to discovery in this matter.
  6        I.    Expert: A person with specialized knowledge or experience in a
  7        matter pertinent to the litigation who has been retained by a Party or
  8        its counsel to serve as an expert witness or as a consultant in this
  9        Action, unless and until such person is excluded by order of the
 10        Court.
 11        J.    House Counsel: Attorneys who are employees of a Party to this
 12        Action. House Counsel does not include Outside Counsel of Record or
 13        any other outside counsel.
 14        K.    Non-Party: Any natural person, partnership, corporation,
 15        association, or other legal entity not named as a Party to this Action.
 16        L.    Outside Counsel of Record: Attorneys who are not employees of
 17        a Party to this Action but are retained to represent or advise a Party to
 18        this Action and have appeared in this Action on behalf of that Party or
 19        are affiliated with the law firm of an attorney who has appeared on
 20        behalf of that Party, including support staff.
 21        M.    Party: Any party to this Action, including all of its officers,
 22        directors, employees, consultants, contractors, retained experts, and
 23        Outside Counsel of Record.
 24        N.    Producing Party: A Party or Non-Party that produces Disclosure
 25        or Discovery Material in this Action.
 26        O.    Professional Vendors: Persons or entities that provide
 27        litigation-support services (e.g., photocopying, videotaping,
 28
                                 STIPULATED PROTECTIVE ORDER
                                             5
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 6 of 24 Page ID #:1021




  1        translating, preparing exhibits or demonstrations, and organizing,
  2        storing, or retrieving data in any form or medium) and their
  3        employees and subcontractors.
  4        P.    Protected Material: Any Disclosure or Discovery Material that is
  5        designated as CONFIDENTIAL.
  6        Q.    Receiving Party: A Party that receives Disclosure or Discovery
  7        Material from a Producing Party.
  8        R.    Requesting Party: A Party that requests Disclosure or Discovery
  9        Material from another Party.
 10   IV. SCOPE
 11        A.    The protections conferred by this Stipulation and Order cover
 12        not only Protected Material (as defined above), but also (1) any
 13        information copied or extracted from Protected Material; (2) all
 14        copies, excerpts, summaries, or compilations of Protected Material;
 15        and (3) any testimony, conversations, or presentations by Parties or
 16        their Counsel that might reveal Protected Material.
 17        B.    Any use of Protected Material at trial shall be governed by the
 18        orders of the trial judge. This Order does not govern the use of
 19        Protected Material at trial, except as stated explicitly herein.
 20    V. DURATION
 21        A.    Even after final disposition of this litigation, the confidentiality
 22        obligations imposed by this Order shall remain in effect until a
 23        Designating Party agrees otherwise in writing or a court order
 24        otherwise directs. Final disposition shall be deemed to be the later of
 25        (1) dismissal of all claims and defenses in this Action, with or without
 26        prejudice; and (2) final judgment herein after the completion and
 27        exhaustion of all appeals, rehearings, remands, trials, or reviews of
 28
                                 STIPULATED PROTECTIVE ORDER
                                             6
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 7 of 24 Page ID #:1022




  1        this Action, including the time limits for filing any motions or
  2        applications for extension of time pursuant to applicable law.
  3   VI. DESIGNATING PROTECTED MATERIAL
  4        A.    Exercise of Restraint and Care in Designating Material for
  5        Protection
  6              1.     Each Party or Non-Party that designates information or
  7              items for protection under this Order must take care to limit
  8              any such designation to specific material that qualifies under
  9              the appropriate standards. The Designating Party must
 10              designate for protection only those parts of material,
 11              documents, items, or oral or written communications that
 12              qualify so that other portions of the material, documents, items,
 13              or communications for which protection is not warranted are
 14              not swept unjustifiably within the ambit of this Order.
 15              2.     Mass, indiscriminate, or routinized designations are
 16              prohibited. Designations that are shown to be clearly
 17              unjustified or that have been made for an improper purpose
 18              (e.g., to unnecessarily encumber or retard the case development
 19              process or to impose unnecessary expenses and burdens on
 20              other parties) may expose the Designating Party to sanctions.
 21              3.     If it comes to a Designating Party’s attention that
 22              information or items that it designated for protection do not
 23              qualify for protection, that Designating Party must promptly
 24              notify all other Parties that it is withdrawing the inapplicable
 25              designation.
 26
 27
 28
                                 STIPULATED PROTECTIVE ORDER
                                             7
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 8 of 24 Page ID #:1023




  1              4.    Notwithstanding any other provision of this Order, any
  2              Party or Non-Party that produces Consumer Reports must
  3              designate them for protection under this Order.
  4        B.    Manner and Timing of Designations
  5              1.    Except as otherwise provided in this Order or as otherwise
  6              stipulated or ordered, Disclosure or Discovery Material that
  7              qualifies for protection under this Order must be clearly so
  8              designated before the material is disclosed or produced.
  9              2.    Designation in conformity with this Order requires:
 10                    a.    For information in documentary form (e.g., paper or
 11                    electronic documents, but excluding transcripts of
 12                    depositions or other pretrial or trial proceedings), that the
 13                    Producing Party affix at a minimum, the legend
 14                    CONFIDENTIAL, to each page that contains protected
 15                    material. If only a portion or portions of the material on a
 16                    page qualify for protection, the Producing Party also must
 17                    clearly identify the protected portion(s) (e.g., by making
 18                    appropriate markings in the margins). For information in
 19                    non-static documentary form (e.g., spreadsheets) for
 20                    which the application of the legend CONFIDENTIAL is
 21                    impracticable, a slip or cover sheet with the legend
 22                    CONFIDENTIAL shall be provided. If only a portion or
 23                    portions of the material in such a document qualify for
 24                    protection, the slip or cover sheet shall clearly identify the
 25                    protected portion(s) (e.g., by specifying the row and
 26                    column numbers in a spreadsheet).
 27
 28
                                 STIPULATED PROTECTIVE ORDER
                                             8
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 9 of 24 Page ID #:1024




  1                    b.    A Party or Non-Party that makes original
  2                    documents available for inspection need not designate
  3                    them for protection until after the inspecting Party has
  4                    indicated which documents it would like copied and
  5                    produced. During the inspection and before the
  6                    designation, all of the material made available for
  7                    inspection shall be deemed CONFIDENTIAL. After the
  8                    inspecting Party has identified the documents it wants
  9                    copied and produced, the Producing Party must
 10                    determine which documents, or portions thereof, qualify
 11                    for protection under this Order. Then, before producing
 12                    the specified documents, the Producing Party must affix
 13                    the CONFIDENTIAL legend to each page that contains
 14                    Protected Material. If only a portion or portions of the
 15                    material on a page qualify for protection, the Producing
 16                    Party also must clearly identify the protected portion(s)
 17                    (e.g., by making appropriate markings in the margins).
 18                    c.    For testimony given in depositions, that the
 19                    Designating Party identify the protected testimony (i) on
 20                    the record before the close of the deposition, or (ii) up to
 21                    14 days after receipt of the deposition transcript if on the
 22                    record during the deposition or in writing before the end
 23                    of the next business day after the deposition, the
 24                    Designating Party indicates an intent to so identify
 25                    protected testimony. Before the expiration of the 14-day
 26                    period for designation, a transcript shall be treated during
 27
 28
                                 STIPULATED PROTECTIVE ORDER
                                             9
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 10 of 24 Page ID #:1025




  1                    that period as if it had been designated CONFIDENTIAL
  2                    unless otherwise agreed.
  3                    d.    For information produced in some form other than
  4                    documentary and for any other tangible items, that the
  5                    Producing Party affix in a prominent place on the exterior
  6                    of the container or containers in which the information is
  7                    stored the CONFIDENTIAL legend. If only a portion or
  8                    portions of the information warrants protection, the
  9                    Producing Party, to the extent practicable, shall identify
 10                    the protected portion(s).
 11        C.    Inadvertent Failures to Designate
 12              1.    If timely corrected, an inadvertent failure to designate
 13              qualified information or items does not, standing alone, waive
 14              the Designating Party’s right to secure protection under this
 15              Order for such material. Upon timely correction of a
 16              designation, the Receiving Party must make reasonable efforts
 17              to assure that the material is treated in accordance with the
 18              provisions of this Order.
 19 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 20        A.    Timing of Challenges
 21               1.   A party objecting to the designation of any document or
 22              material as CONFIDENTIAL may challenge such designation at
 23              any time or request the party making such designation identify
 24              what information it contends is CONFIDENTIAL. Unless a
 25              prompt challenge to a confidentiality designation is necessary to
 26              avoid foreseeable, substantial unfairness, unnecessary
 27              economic burdens or significant disruption or delay of the
 28
                                 STIPULATED PROTECTIVE ORDER
                                            10
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 11 of 24 Page ID #:1026




  1              litigation, a party does not waive its right to challenge a
  2              confidentiality designation by electing not to mount a challenge
  3              promptly after the original designation is disclosed.
  4        B.    Treatment of Challenged Material
  5              1.    In the event a party challenges any designation of
  6              information as CONFIDENTIAL, such information shall be
  7              deemed confidential under this Order until the challenge is
  8              resolved pursuant to the terms of this Order.
  9        C.    Process for Challenge
 10              1.    A party that challenges a CONFIDENTIAL designation
 11              must do so in writing to the designating party and must recite
 12              that the challenge to confidentiality is being made in accordance
 13              with this specific paragraph of the Protective Order. The
 14              Challenging Party must identify the challenged material and
 15              must give the Designating Party an opportunity to review the
 16              designated material, to reconsider the circumstances, and, if no
 17              change in designation is offered, to explain the basis for the
 18              asserted designation. Following written notice to the
 19              Designating Party of a challenge, the parties shall have fourteen
 20              (14) days to meet and confer in an attempt to reach an informal
 21              resolution of the dispute. If attempts at an informal resolution
 22              prove unsuccessful, or the Designating Party refuses to
 23              participate in the meet and confer process, the Challenging
 24              Party may notify the Designating Party in writing that it is
 25              invoking the Court Review stage of the challenge process set
 26              forth in paragraph 6.4 of this Protective Order.
 27
 28
                                 STIPULATED PROTECTIVE ORDER
                                            11
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 12 of 24 Page ID #:1027




  1        D.    Court Review
  2              1.    After the Challenging Party notifies the Designating Party
  3              in writing that it is invoking the Court Review stage of the
  4              challenge process, the Designating Party if it seeks to maintain
  5              the CONFIDENTIAL designation shall, within 14 days of such
  6              notification, file a motion with the Court pursuant to Local Rule
  7              37-1. Pursuant to Local Rule 37-1, the Designating Party shall
  8              certify to the Court that the parties have made sincere, good
  9              faith efforts to resolve the dispute. Failure by the designating
 10              party to file a motion pursuant to Local Rule 37-1 within 14 days
 11              shall automatically waive the confidentiality designation for
 12              each challenged designation. The designating party shall have
 13              the burden to establish that the information has been
 14              appropriately designated as CONFIDENTIAL under the terms
 15              of this Order and applicable law. Frivolous challenges and
 16              designations, and those made for an improper purpose (e.g., to
 17              harass or to impose unnecessary expenses and burdens on other
 18              parties) may expose the challenging or designating party to
 19              sanctions. Unless the Designating Party has waived the
 20              confidentiality designation by failing to file a motion to retain
 21              confidentiality as described above, all parties shall continue to
 22              treat the material in question as Protected Material pursuant to
 23              the terms of this Order until the court rules on the challenge.
 24 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 25        A.    Basic Principles
 26              1.    A Receiving Party may use Protected Material that is
 27              disclosed or produced by another Party or by a Non-Party in
 28
                                 STIPULATED PROTECTIVE ORDER
                                            12
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 13 of 24 Page ID #:1028




  1              connection with this Action only for prosecuting, defending, or
  2              attempting to settle this Action unless another use is authorized
  3              by this Order or permitted by federal statute or regulation
  4              applicable to the Bureau. Such Protected Material may be
  5              disclosed only to the categories of persons and under the
  6              conditions described in this Order and as permitted by federal
  7              statute or regulation applicable to the Bureau. When the Action
  8              has been terminated, a Receiving Party must comply with the
  9              provisions of section 12 below (FINAL DISPOSITION).
 10              2.    Protected Material must be stored and maintained by a
 11              Receiving Party at a location and in a secure manner that
 12              ensures that access is limited to the persons authorized under
 13              this Order.
 14        B.    Disclosure of CONFIDENTIAL Information or Items
 15              1.    Unless otherwise ordered by the court or permitted in
 16              writing by the Designating Party, a Receiving Party may disclose
 17              any information or item designated CONFIDENTIAL only to:
 18                    a.      The Receiving Party’s Outside Counsel of Record in
 19                    this Action, as well as employees of said Outside Counsel
 20                    of Record to whom it is reasonably necessary to disclose
 21                    the information for this Action;
 22                    b.      The officers, directors, employees (including House
 23                    Counsel) and contractors of the Receiving Party;
 24                    c.      Experts (as defined in this Order) of the Receiving
 25                    Party to whom disclosure is reasonably necessary for this
 26                    Action and who have signed the “Acknowledgment and
 27                    Agreement to Be Bound” (Exhibit A);
 28
                                  STIPULATED PROTECTIVE ORDER
                                             13
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 14 of 24 Page ID #:1029




  1                    d.    The court and its personnel;
  2                    e.    Court reporters and their staff;
  3                    f.    Professional jury or trial consultants, mock jurors,
  4                    and Professional Vendors to whom disclosure is
  5                    reasonably necessary for this Action and who have signed
  6                    the “Acknowledgment and Agreement to Be Bound”
  7                    (Exhibit A);
  8                    g.    The author or recipient of a document containing
  9                    the information or a custodian or other person who
 10                    otherwise possessed or knew the information;
 11                    h.    During their depositions, witnesses, and attorneys
 12                    for witnesses, in the Action to whom disclosure is
 13                    reasonably necessary provided: (1) the witness has signed
 14                    the “Acknowledgment and Agreement to Be Bound”
 15                    (Exhibit A); and (2) they will not be permitted to keep any
 16                    confidential information unless otherwise agreed by the
 17                    Designating Party or ordered by the Court. Pages of
 18                    transcribed deposition testimony or exhibits to
 19                    depositions that reveal Protected Material must be
 20                    separately bound by the court reporter and may not be
 21                    disclosed to anyone except as permitted under this
 22                    Stipulated Protective Order;
 23                    i.    Any mediator or settlement officer, and their
 24                    supporting personnel, mutually agreed upon by the
 25                    Parties engaged in settlement discussions and who have
 26                    signed the “Acknowledgment and Agreement to Be
 27                    Bound” (Exhibit A); and
 28
                                 STIPULATED PROTECTIVE ORDER
                                            14
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 15 of 24 Page ID #:1030




  1                    j.    To a federal or state agency by the Bureau where the
  2                    disclosure is required by statute.
  3        C.    Limits on Disclosure of Consumer Reports
  4              1.    Notwithstanding any other provision of this Order, unless
  5              otherwise ordered by the court, a Party or Non-Party may
  6              disclose Consumer Reports or information derived from
  7              Consumer Reports only where disclosure of the Consumer
  8              Reports is reasonably necessary to proving the Requesting
  9              Party’s claims or defenses in this action and may make such
 10              disclosure only to:
 11                    a.    The Bureau;
 12                    b.    Attorneys who have appeared in this Action for
 13                    Defendants and Relief Defendants (not including other
 14                    attorneys from the same firm or support staff);
 15                    c.    The court and its personnel;
 16                    d.    Court reporters and their staff;
 17                    e.    During their depositions, witnesses, and attorneys
 18                    for witnesses, in the Action to whom disclosure is
 19                    reasonably necessary provided: (1) the witness has signed
 20                    the “Acknowledgment and Agreement to Be Bound”
 21                    (Exhibit A); and (2) they will not be permitted to keep any
 22                    Consumer Reports unless otherwise agreed by the Bureau
 23                    and the Designating Party or ordered by the Court. Pages
 24                    of transcribed deposition testimony or exhibits to
 25                    depositions that reveal consumer information derived
 26                    from Consumer Reports (e.g., names, addresses, or
 27                    student loan balances) must be separately bound by the
 28
                                 STIPULATED PROTECTIVE ORDER
                                            15
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 16 of 24 Page ID #:1031




  1                       court reporter and may not be disclosed to anyone except
  2                       as permitted under this Stipulated Protective Order;
  3                       f.    To a federal or state agency by the Bureau where the
  4                       disclosure is required by statute.
  5                 2.    Consumer Reports may not be disclosed to Defendants or
  6                 Relief Defendants themselves. The Bureau and attorneys who
  7                 have appeared in this action for Defendants and Relief
  8                 Defendants must take care to avoid the disclosure of Consumer
  9                 Reports to Defendants or Relief Defendants. Requesting
 10                 Parties must also take care to avoid requesting Consumer
 11                 Reports unless the Consumer Reports are reasonably necessary
 12                 to proving the Requesting Party’s claims or defenses and other
 13                 alternatives (e.g., receiving other documents or redacted
 14                 versions of Consumer Reports) would not meet the Requesting
 15                 Party’s legitimate needs. When any Party or Non-Party is
 16                 served with a discovery request or subpoena that seeks
 17                 Consumer Reports or would result in the production of
 18                 Consumer Reports, the Party or Non-Party must confer with the
 19                 Requesting Party (and the Bureau, if it is not the Requesting
 20                 Party) regarding whether disclosure of the Consumer Reports is
 21                 reasonably necessary to the Requesting Party’s claims or
 22                 defenses and whether other alternatives would meet the
 23                 Requesting Party’s legitimate needs.
 24     IX.         PROTECTED MATERIAL SUBPOENAED OR
 25                 ORDERED PRODUCED IN OTHER LITIGATION
 26           A.    If a Party is served with a subpoena or a court order or other
 27           legal process, including discovery requests, issued in other litigation
 28
                                    STIPULATED PROTECTIVE ORDER
                                               16
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 17 of 24 Page ID #:1032




  1        that compels disclosure of any information or items designated as
  2        CONFIDENTIAL in this Action, that Party must:
  3              1.    Promptly notify in writing the Designating Party. Such
  4              notification shall include a copy of the subpoena or court order
  5              or other legal process;
  6              2.    Promptly notify in writing the party who caused the
  7              subpoena or order or other legal process to issue in the other
  8              litigation, that some or all of the material covered by the
  9              subpoena or order or other legal process is subject to this
 10              Protective Order. Such notification shall include a copy of this
 11              Stipulated Protective Order; and
 12              3.    Cooperate with respect to all reasonable procedures
 13              sought to be pursued by the Designating Party whose Protected
 14              Material may be affected.
 15        B.    If the Designating Party timely seeks a protective order, the
 16        Party served with the subpoena or court order shall not produce any
 17        information designated in this action as CONFIDENTIAL before a
 18        determination by the court from which the subpoena or order or
 19        other legal process issued, unless the Party has obtained the
 20        Designating Party’s permission. The Designating Party shall bear the
 21        burden and expense of seeking protection in that court of its
 22        confidential material and nothing in these provisions should be
 23        construed as authorizing or encouraging a Receiving Party in this
 24        Action to disobey a lawful directive from another court.
 25
 26
 27
 28
                                 STIPULATED PROTECTIVE ORDER
                                            17
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 18 of 24 Page ID #:1033




  1      X.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
  2                 BE PRODUCED IN THIS LITIGATION
  3           A.    The terms of this Order are applicable to information produced
  4           by a Non-Party in this action and designated as “CONFIDENTIAL.”
  5           Such information produced by Non-Parties in connection with this
  6           litigation is protected by the remedies and relief provided by this
  7           Order. Nothing in these provisions should be construed as
  8           prohibiting a Non-Party from seeking additional protections.
  9           B.    In the event that a Party is required, by a valid discovery
 10           request, to produce a Non-Party’s confidential information in its
 11           possession, and the Party is subject to an agreement with the Non-
 12           Party not to produce the Non-Party’s confidential information, then
 13           the Party shall:
 14                 1.    promptly notify in writing the Requesting Party and the
 15                 Non-Party that some or all of the information requested is
 16                 subject to a confidentiality agreement with a Non-Party;
 17                 2.    promptly provide the Non-Party with a copy of the
 18                 Stipulated Protective Order in this litigation, the relevant
 19                 discovery request(s), and a reasonably specific description of
 20                 the information requested; and
 21                 3.    make the information requested available for inspection
 22                 by the Non-Party.
 23           C.    If the Non-Party fails to object or seek a protective order from
 24           this court within 14 days of receiving the notice and accompanying
 25           information, the Receiving Party may produce the Non-Party’s
 26           confidential information responsive to the discovery request. If the
 27           Non-Party timely seeks a protective order, the Receiving Party shall
 28
                                    STIPULATED PROTECTIVE ORDER
                                               18
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 19 of 24 Page ID #:1034




  1           not produce any information in its possession or control that is
  2           subject to the confidentiality agreement with the Non-Party before a
  3           determination by the court. Absent a court order to the contrary, the
  4           Non-Party shall bear the burden and expense of seeking protection in
  5           this court of its Protected Material.
  6     XI.         UNAUTHORIZED DISCLOSURE OF PROTECTED
  7                 MATERIAL
  8           A.    If a Receiving Party learns that, by inadvertence or otherwise, it
  9           has disclosed Protected Material to any person or in any circumstance
 10           not authorized under this Stipulated Protective Order, the Receiving
 11           Party must immediately (a) notify in writing the Designating Party of
 12           the unauthorized disclosures, (b) use its best efforts to retrieve all
 13           unauthorized copies of the Protected Material, (c) inform the person
 14           or persons to whom unauthorized disclosures were made of all the
 15           terms of this Order, and (d) request such person or persons to execute
 16           the “Acknowledgment and Agreement to Be Bound” that is attached
 17           hereto as Exhibit A.
 18    XII.         INADVERTENT PRODUCTION OF PRIVILEGED OR
 19                 OTHERWISE PROTECTED MATERIAL
 20           A.    When a Producing Party gives notice to Receiving Parties that
 21           certain inadvertently produced material is subject to a claim of
 22           privilege or other protection, the obligations of the Receiving Parties
 23           are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 24           B.    The production of privileged or work product protected
 25           documents, whether inadvertent or otherwise, is not a waiver of the
 26           privilege or protection from discovery in this case or in any other
 27           federal or state proceeding. This Order shall be interpreted to
 28
                                     STIPULATED PROTECTIVE ORDER
                                                19
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 20 of 24 Page ID #:1035




  1           provide the maximum protection allowed by Federal Rule of Evidence
  2           502(d).
  3           C.   Nothing contained herein is intended to or shall serve to limit a
  4           party’s right to conduct a review of documents (including metadata)
  5           for relevance, responsiveness and/or segregation of privileged and/or
  6           protected information before production.
  7   XIII.         MISCELLANEOUS
  8           A.   Right to Further Relief
  9                1.    Nothing in this Order abridges the right of any person to
 10                seek its modification by the Court in the future.
 11           B.   Right to Assert Other Objections
 12                1.    By stipulating to the entry of this Protective Order, no
 13                Party waives any right it otherwise would have to object to
 14                disclosing or producing any information or item on any ground
 15                not addressed in this Stipulated Protective Order. Similarly, no
 16                Party waives any right to object on any ground to use in
 17                evidence of any of the material covered by this Protective Order.
 18           C.   Filing Protected Material
 19                1.    Without written permission from the Designating Party or
 20                a Court order secured after appropriate notice to all interested
 21                persons, a Party may not file in the public record in this Action
 22                any Protected Material. A Party that seeks to file under seal any
 23                Protected Material must comply with Local Rule 79-5. Protected
 24                Material may only be filed under seal pursuant to a court order
 25                authorizing the sealing of the specific Protected Material at
 26                issue. The fact that a Party or Non-Party has designated a
 27                document or other material as CONFIDENTIAL under this
 28
                                   STIPULATED PROTECTIVE ORDER
                                              20
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 21 of 24 Page ID #:1036




  1                Order is insufficient to justify filing under seal. Instead, Local
  2                Rule 79-5 prescribes that, in the absence of prior express
  3                authorization to file a document under seal, the Party(s) must
  4                establish good cause or demonstrate compelling reasons why
  5                the strong presumption of public access in civil cases should be
  6                overcome. If a Party’s request to file Protected Material under
  7                seal is denied by the court, then the Receiving Party may file the
  8                information in the public record unless otherwise instructed by
  9                the court.
 10   XIV.          FINAL DISPOSITION
 11          A.    After the final disposition of this Action, within 60 days of a
 12          written request by the Designating Party, each Receiving Party must
 13          return all Protected Material to the Producing Party or destroy such
 14          material or retain such material as required by federal recordkeeping
 15          requirements in a manner that ensures the confidentiality of the
 16          material. As used in this subdivision, “all Protected Material” includes
 17          all copies, abstracts, compilations, summaries, and any other format
 18          reproducing or capturing any of the Protected Material except as
 19          required to comply with federal recordkeeping requirements.
 20          Whether the Protected Material is returned, destroyed, or retained
 21          pursuant to federal recordkeeping requirements, the Receiving Party
 22          must submit a written certification to the Producing Party (and, if not
 23          the same person or entity, to the Designating Party) by the 60 day
 24          deadline that (1) identifies (by category, where appropriate) all the
 25          Protected Material that was returned, destroyed or retained pursuant
 26          to federal recordkeeping requirements and (2) affirms that the
 27          Receiving Party has not retained any copies, abstracts, compilations,
 28
                                   STIPULATED PROTECTIVE ORDER
                                              21
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 22 of 24 Page ID #:1037




  1          summaries, or any other format reproducing or capturing any of the
  2          Protected Material except as required pursuant to federal
  3          recordkeeping requirements. Notwithstanding this provision, Counsel
  4          are entitled to retain an archival copy of all pleadings, motion papers,
  5          trial, deposition, and hearing transcripts, legal memoranda,
  6          correspondence, deposition and trial exhibits, expert reports,
  7          attorney work product, and consultant and expert work product, even
  8          if such materials contain Protected Material. Any such archival copies
  9          that contain or constitute Protected Material remain subject to this
 10          Protective Order.
 11    XV.         JURISDICTION
 12          The Court shall retain jurisdiction after the resolution of this action to
 13   enforce or modify the terms of this order.
 14
 15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 16
 17   Dated: May 29, 2020             Respectfully Submitted,
 18
                                      /s/ Colin Reardon
 19                                   Colin Reardon (pro hac vice)
                                      E. Vanessa Assae-Bille (pro hac vice)
 20                                   Leanne E. Hartmann
                                      Bureau of Consumer Financial Protection
 21                                   1700 G Street, NW
                                      Washington, D.C. 20552
 22
                                      Attorneys for Plaintiff Bureau of Consumer
 23                                   Financial Protection
 24
 25
 26
 27
 28
                                   STIPULATED PROTECTIVE ORDER
                                              22
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 23 of 24 Page ID #:1038



                                    /s/ William I. Rothbard
  1                                 William I. Rothbard
                                    Law Offices of William I. Rothbard
  2                                 2333 Canyonback Rd.
                                    Los Angeles, CA 90049
  3
                                    Attorney for Relief Defendants XO Media,
  4                                 LLC and Kenneth Lawson
  5                                 /s/ David C. Holt
                                    David Holt
  6                                 The Holt Law Firm
                                    432 Edinger Ave., Ste. 130
  7                                 Tustin, CA 92705
  8                                 Attorney for Defendants Docs Done Right,
                                    Inc., Docs Done Right, LP, Eduardo Martinez,
  9                                 David Sklar, Assure Direct Services, LP, and
                                    Lend Tech Loans, Inc.
 10
                                    /s/ Peter D. Lepiscopo
 11                                 Peter D. Lepiscopo
                                    Lepiscopo & Associates Law Firm
 12                                 695 Town Center Drive, 7th Floor
                                    Costa Mesa, California 92626
 13
                                    Attorney for Defendant Jawad Nesheiwat
 14
                                    /s/ Joshua M. Robbins
 15                                 Joshua M. Robbins
                                    Greenberg Gross LLP
 16                                 650 Town Center Drive, Suite 1700
                                    Costa Mesa, CA 92626
 17
                                    Attorney for Defendant Robert Hoose
 18
 19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 20
 21   Dated:    June 2, 2020                    /s/ Autumn D. Spaeth
 22                                         HONORABLE AUTUMN D. SPAETH
                                            United States Magistrate Judge
 23
 24
 25
 26
 27
 28
                                 STIPULATED PROTECTIVE ORDER
                                            23
Case 8:20-cv-00043-JVS-ADS Document 97 Filed 06/02/20 Page 24 of 24 Page ID #:1039




  1                                        EXHIBIT A
  2          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
  3         I, __________________________ [print or type full name], of
  4   ____________________ [print or type full address], declare that I have
  5   read in its entirety and understand the Protective Order that was issued by
  6   the United States District Court for the Central District of California on
  7   [date] in the case of Consumer Financial Protection Bureau v. Chou Team
  8   Realty, Case No. 8:20-cv-00043-JVS-ADS. I agree to comply with and to
  9   be bound by all the terms of this Protective Order, and I understand and
 10   acknowledge that failure to so comply could expose me to sanctions and
 11   punishment for contempt. I solemnly promise that I will not disclose in any
 12   manner any information or item that is subject to this Protective Order to
 13   any person or entity except in strict compliance with this Order.
 14         I further agree to submit to the jurisdiction of the United States
 15   District Court for the Central District of California for the purpose of
 16   enforcing this Order, even if such enforcement proceedings occur after
 17   termination of this action.
 18   I hereby appoint ___________________ [print or type full name] of
 19   ___________________________________________________
 20   [print or type full address and telephone number] as my California agent
 21   for service of process in connection with this action or any proceedings
 22   related to enforcement of this Order.
 23   Date: ___________________
 24   City and State where sworn and signed: _______________________
 25   Printed name: __________________________
 26
 27   Signature: __________________________
 28
                                    STIPULATED PROTECTIVE ORDER
                                               24
